DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 09/14/2022 has been entered. Claims 1, 3, 17, 19 and 35 have been amended. Claims 1, 3-6, 8-11, 14, 17, 19-22, 24-27, 30 and 33-35 are still pending in the application with claims 1 and 17 being independent. 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3-6, 8-11, 14, 17, 19-22, 24-27, 30, 33, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over TAMAKI et al. (For. Pub. No: WO 2015/116870 A1) in view of Wang et al. (US Pub. No: 2016/0337931 A1) and further in view of YI et al. (US Pub. No: 2019/0044690 A1). 
	Regarding claim 1, TAMAKI et al. teach a method in a node (see Abstract and Fig.4A), the method comprising: obtaining information related to operational modes of a first cell to be measured by the node, wherein the first cell is a neighbor cell of a serving cell of the node (see page 26, para [0099] wherein the WTRU using the determination of CE mode & normal mode operation and possible CE level on a neighbor cell based on one or more of the procedures, is mentioned and wherein a WTRU/node being indicated by the source eNB/serving_cell e.g., in a measurement configuration, that certain neighboring cells/first_cell , which may be identified with a physical cell ID (PCI) supporting CE mode operation, is mentioned),
obtaining information on a coverage enhancement level of the node with respect to the first cell by: monitoring one or more transmitted reference signals and determining a signal transmission pattern for the first cell based on the one or more transmitted reference signals (see para [0090] wherein the WTRU   may   select/determine   the   PRACH   resources   and   number   of repetitions  based  on  the   CE  level,  either  determined  by  the   WTRU  using WTRU determined means, or explicitly signaled by the  eNB, is mentioned & also see [0099] wherein the WTRU  may  be  indicated  by  the source  eNB,  e.g.,  in  a  measurement  configuration,  that  certain  neighboring cells,  which  may  be  identified  with  a  physical  cell  ID  (PCI)  may  support  CE mode  operation &  WTRU  may  also be indicated  in the  measurement configuration to read  PSS/SSS/reference signals, and/or enhanced  PBCH   for certain identified  neighboring  cells, is mentioned and also see paragraphs [0115] & [0116]);
selecting a measurement procedure from a plurality of possible measurement procedures based on the obtained information related to the operational modes of the first cell and the determined signal transmission pattern for the first cell (see para [0090] wherein the WTRU   may   select/determine   the   PRACH   resources   and   number   of repetitions  based  on  the   CE  level,  either  determined  by  the   WTRU  using WTRU determined means, or explicitly signaled by the  eNB, is mentioned & also see [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0101]),
wherein a plurality of measurement parameters of the selected measurement procedure is adapted to the operational modes of the first cell (see page 26, para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned and also see para [0101]), and performing one or more measurements in the first cell using the selected measurement procedure (see para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090]). 
	TAMAKI et al. is silent in teaching the above method comprising wherein the plurality of measurement parameters comprises a measurement accuracy and a number of cells to be measured over a measurement time.
	However, Wang et al. teach a method (see Abstract) comprising wherein the plurality of measurement parameters comprises a measurement accuracy and a number of cells to be measured over a measurement time (see para [0034] wherein configuring a timer to control the frequency of measurements of signals received from the one or more other cells having at least partially overlapping frequencies based at least in part on the adjusted cell selection criteria, is mentioned, see para [0105] wherein the offset determination module 810 of UE may determine an offset to apply to a cell selection value based at least in part on the measurement accuracy capability of the UE as described with reference to FIGS. 2-6 & the offset may be selected from a plurality of available offset values associated with different measurement accuracy capabilities, is mentioned and also see para [0107] wherein the cell selection value may be based at least in part on one or more of a RSRP measurement or a RSRQ measurement & the cell selection parameter may be determined based at least in part on one or more of a RSRP measurement or a RSRQ measurement for the two or more cells, is mentioned , all of which clearly includes and is equivalent to “ wherein the plurality of measurement parameters comprises a measurement accuracy and a number of cells to be measured over a measurement time”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of TAMAKI et al. to have the plurality of measurement parameters comprising a measurement accuracy and a number of cells to be measured over a measurement time, disclosed by  Wang et al. in order to provide an effective mechanism for establishing a connection with a first cell in the wireless communications network and providing means for reducing a frequency of measurements of one or more other cells based at least in part on a use of coverage enhancement techniques of one or both of the first cell or the one or more other cells in wireless communication system.
TAMAKI et al. and Wang et al. together yet are silent in teaching the above method comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode. 
However, YI et al. teach a method (see Abstract) comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode (see para [0064] wherein UE supporting IoT protocol and supporting all three operation modes, is mentioned and also see paragraphs [0052] to [0054] wherein the three operation modes including a stand-alone mode, a guard-band mode and an in-band mode, is mentioned and also see para [0065]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of TAMAKI et al. and Wang et al.  to have the operational modes of the first cell comprising two or more of an in-band mode, a stand-alone mode, and a guard-band mode, disclosed by YI et al. in order to provide an effective mechanism for efficiently handling various internet-of-things (IoT) network access in a wireless communication system and thereby efficiently transmitting information to an internet-of-things (IoT) user equipment (UE) via the DL subframes in the wireless communication system.
	Regarding claim 3, TAMAKI et al. further teach the method of claim 1, wherein the plurality of measurement parameters of the selected measurement procedure further comprises: the measurement time; a measurement reporting time or delay; a cell selection delay; a cell reselection delay; and a measurement rate for one or more of cell selection and cell reselection (see page 23, para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned, and see page 26, para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements & the measurement report being periodic and/or event triggered, is mentioned).  
	Regarding claim 4, TAMAKI et al. further teach the method of claim 1, comprising: obtaining information related to an operational mode of a second cell to be measured by the node, wherein selecting the measurement procedure from the plurality of possible measurement procedures is further based on the operational mode of the second cell (see para [0099] wherein the WTRU receiving a RRC measurement configuration which may contain an information element indicating "reportCEMode" for certain neighboring cells (include second cell), is mentioned and wherein the WTRU including in the measurement report for the indicated neighboring cells, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned). 
Regarding claim 5, TAMAKI et al. further teach the method of claim 1, comprising obtaining information regarding an operational mode to be used by the node after a cell change procedure, wherein obtaining the information regarding the operational mode to be used by the node after the cell change procedure comprises one or more of: obtaining pre-defined information regarding the operational mode of the node after the cell change procedure; autonomously determining the operational mode of the node after the cell change procedure; and receiving the information regarding the operational mode of the node after the cell change procedure (see page 26, para [0100], wherein the  source eNB  and/or target  eNB determining  the  CE  mode  and  level  for  a  WTRU (which includes pre-defined information regarding the operational mode of the node) with which to operate on the  target cell, is mentioned). 
	Regarding claim 6, TAMAKI et al. further teach the method of claim 5, comprising: obtaining information related to one or more configuration parameters (see page 28, para [0105] wherein the WTRU being allocated a CE specific time/frequency resource is mentioned) and performing the cell change procedure using the obtained information related to the one or more configuration parameters, wherein the one or more configuration parameters comprise one or more of: a carrier frequency; a time domain filtering coefficient; a hysteresis parameter; a cell change offset or margin; a measurement bandwidth; and a type of measurement to be performed (see page 28, para [0105] wherein the WTRU being allocated a CE specific time/frequency resource is mentioned and see para [0106] wherein the WTRU determining to operate in CE mode on the target cell, is mentioned). 
Regarding claim 8, TAMAKI et al., Wang et al.  and YI et al. all together teach the method of claim 1.
TAMAKI et al. further teach the method of claim 1, wherein obtaining information on the coverage enhancement level of the node with respect to the first cell comprises: performing one or more radio measurements with respect to the first cell and determining the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the first cell (see page 31, para [0118] wherein the UE using existing detected neighbor cells/first_cell and measurements to evaluate CE mode cell re-selection candidate, is mentioned & if a candidate cell/first_cell RSRP exceeding the Threshx CE_P threshold, WTRU re-selecting to that cell and considering it to be camped on that cell in CE mode, is mentioned and also see paragraphs [0101] &  [0106]). 
	Regarding claim 9, TAMAKI et al. further teach the method of claim 1, wherein obtaining information on the coverage enhancement level of the node with respect to the first cell comprises: performing one or more radio measurements with respect to the serving cell of the node (see page 31, para [0118] wherein WTRU receiving parameters like Threshx, CE_P from the serving cell, is mentioned and also, WTRU starting evaluations for CE mode cell re-selection/first_cell, is mentioned); and determining the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the serving cell (see paragraphs [0118] and also [0101] & [0106]). 
	Regarding claim 10, TAMAKI et al. further teach the method of claim 1, wherein obtaining the information on the coverage enhancement level of the node with respect to the first cell comprises: performing one or more radio measurements with respect to another neighbor cell (see para [0118] wherein WTRU starting evaluations for CE mode cell re-selection and using existing detected neighbor cells (which includes another neighbor cell) and measurements to evaluate CE mode cell re-selection candidate, is mentioned) and determining the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the other neighbor cell (see paragraphs [0118] and [0115]). 
	Regarding claim 11, TAMAKI et al. further teach the method of claim 1, wherein selecting the measurement procedure from the plurality of possible measurement procedures is also based on the obtained information on the coverage enhancement level of the node with respect to the first cell (see paragraphs [0117] & [0119]).  
	Regarding claim 14, TAMAKI et al. further teach the method of claim 1, comprising transmitting information about the selected measurement procedure to another node (see paragraphs [0117] & [0118]). 
	Regarding claim 17, TAMAKI et al. teach a node (see Abstract and Fig.1B), comprising: one or more processors (see Fig.1B, block 118/processor and para [0031]), the one or more processors configured to: obtain information related to operational modes of a first cell to be measured by the node, wherein the first cell is a neighbor cell of a serving cell of the node (see page 26, para [0099] ] wherein the WTRU using the determination of CE mode & normal mode operation and possible CE level on a neighbor cell based on one or more of the procedures, is mentioned and wherein a WTRU/node being indicated by the source eNB/serving_cell e.g., in a measurement configuration, that certain neighboring cells/first_cell , which may be identified with a physical cell ID (PCI) supporting CE mode operation, is mentioned), 
	obtain information on a coverage enhancement level of the node with respect to the first cell by: monitoring one or more transmitted reference signals and determining a signal transmission pattern for the first cell based on the one or more transmitted reference signals (see para [0090] wherein the WTRU   may   select/determine   the   PRACH   resources   and   number   of repetitions  based  on  the   CE  level,  either  determined  by  the   WTRU  using WTRU determined means, or explicitly signaled by the  eNB, is mentioned & also see [0099] wherein the WTRU  may  be  indicated  by  the source  eNB,  e.g.,  in  a  measurement  configuration,  that  certain  neighboring cells,  which  may  be  identified  with  a  physical  cell  ID  (PCI)  may  support  CE mode  operation &  WTRU  may  also be indicated  in the  measurement configuration to read  PSS/SSS/reference signals, and/or enhanced  PBCH   for certain identified  neighboring  cells, is mentioned and also see paragraphs [0115] & [0116]);
select a measurement procedure from a plurality of possible measurement procedures based on the obtained information related to the operational modes of the first cell and the determined signal transmission pattern for the first cell (see para [0090] wherein the WTRU   may   select/determine   the   PRACH   resources   and   number   of repetitions  based  on  the   CE  level,  either  determined  by  the   WTRU  using WTRU determined means, or explicitly signaled by the  eNB, is mentioned & also see [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0101]),
wherein a plurality of measurement parameters of the selected measurement procedure is adapted to the operational modes of the first cell (see page 26, para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned and also see para [0101]), and perform one or more measurements in the first cell using the selected measurement procedure (see para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned and also see para [0090]). 
TAMAKI et al. is silent in teaching the above node comprising wherein the plurality of measurement parameters comprises a measurement accuracy and a number of cells to be measured over a measurement time.
	However, Wang et al. teach a node (see Abstract & Fig.8) comprising wherein the plurality of measurement parameters comprises a measurement accuracy and a number of cells to be measured over a measurement time (see para [0034] wherein configuring a timer to control the frequency of measurements of signals received from the one or more other cells having at least partially overlapping frequencies based at least in part on the adjusted cell selection criteria, is mentioned, see para [0105] wherein the offset determination module 810 of UE may determine an offset to apply to a cell selection value based at least in part on the measurement accuracy capability of the UE as described with reference to FIGS. 2-6 & the offset may be selected from a plurality of available offset values associated with different measurement accuracy capabilities, is mentioned and also see para [0107] wherein the cell selection value may be based at least in part on one or more of a RSRP measurement or a RSRQ measurement & the cell selection parameter may be determined based at least in part on one or more of a RSRP measurement or a RSRQ measurement for the two or more cells, is mentioned , all of which clearly includes and is equivalent to “ wherein the plurality of measurement parameters comprises a measurement accuracy and a number of cells to be measured over a measurement time”).

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the node of TAMAKI et al. to have the plurality of measurement parameters comprising a measurement accuracy and a number of cells to be measured over a measurement time, disclosed by Wang et al. in order to provide an effective mechanism for establishing a connection with a first cell in the wireless communications network and providing means for reducing a frequency of measurements of one or more other cells based at least in part on a use of coverage enhancement techniques of one or both of the first cell or the one or more other cells in wireless communication system.
TAMAKI et al. and Wang et al. together yet are silent in teaching the above node comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode. 
However, YI et al. teach a system (see Abstract and Fig.14) comprising wherein the operational modes of the first cell comprise two or more of an in-band mode, a stand-alone mode, and a guard-band mode (see para [0064] wherein UE supporting IoT protocol and supporting all three operation modes, is mentioned and also see paragraphs [0052] to [0054] wherein the three operation modes including a stand-alone mode, a guard-band mode and an in-band mode, is mentioned and also see para [0065]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above node of TAMAKI et al. and Wang et al. to have the operational modes of the first cell comprising two or more of an in-band mode, a stand-alone mode, and a guard-band mode, disclosed by YI et al. in order to provide an effective mechanism for efficiently handling various internet-of-things (IoT) network access in a wireless communication system and thereby efficiently transmitting information to an internet-of-things (IoT) user equipment (UE) via the DL subframes in the wireless communication system.  
	Regarding claim 19, TAMAKI et al. further teach the node of claim 17, wherein the plurality of measurement parameters of the selected measurement procedure further comprises: the measurement time; a measurement reporting time or delay; a cell selection delay; a cell reselection delay; and a measurement rate for one or more of cell selection and cell reselection (see page 23, para [0090] wherein the WTRU selecting the PRACH resources and number of repetitions based on the CE level, being determined by the WTRU using WTRU determined means, is mentioned and see page 26, para [0099] wherein the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements & the measurement report being periodic and/or event triggered, is mentioned).  
	Regarding claim 20, TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to: obtain information related to an operational mode of a second cell to be measured by the node, wherein the selection of the measurement procedure from the plurality of possible measurement procedures is further based on the operational mode of the second cell (see para [0099] wherein the WTRU receiving a RRC measurement configuration which may contain an information element indicating "reportCEMode" for certain neighboring cells (include second cell), is mentioned and wherein the WTRU including in the measurement report for the indicated neighboring cells, CE mode and/or level, e.g., along with RSRP/RSRQ measurements (which includes measurement procedure) & the measurement report being periodic and/or event triggered, is mentioned). 
Regarding claim 21, TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to obtain information regarding an operational mode to be used by the node after a cell change procedure, and wherein to obtain the information regarding the operational mode to be used by the node after the cell change procedure, the one or more processors are configured to perform one or more of: obtain pre-defined information regarding the operational mode of the node after a cell change procedure; autonomously determine the operational mode of the node after the cell change procedure; and receive the information regarding the operational mode of the node after the cell change procedure (see page 26, para [0100], wherein the  source eNB  and/or target  eNB determining  the  CE  mode  and  level  for  a  WTRU (which includes pre-defined information regarding the operational mode of the node) with which to operate on the  target cell, is mentioned).  
Regarding claim 22, TAMAKI et al. further teach the node of claim 21, wherein the one or more processors are configured to: obtain information related to one or more configuration parameters (see page 28, para [0105] wherein the WTRU being allocated a CE specific time/frequency resource is mentioned); and perform the cell change procedure using the obtained information related to the one or more configuration parameters, wherein the one or more configuration parameters comprise one or more of: a carrier frequency; a time domain filtering coefficient; a hysteresis parameter; a cell change offset or margin; a measurement bandwidth; and a type of measurement to be performed (see page 28, para [0105] wherein the WTRU being allocated a CE specific time/frequency resource is mentioned and see para [0106] wherein the WTRU determining to operate in CE mode on the target cell, is mentioned). 
Regarding claim 24, TAMAKI et al., Wang et al. and YI et al. all together teach the node of claim 17.
TAMAKI et al. further teach the node of claim 17, wherein to obtain the information on the coverage enhancement level of the node with respect to the first cell, the one or more processors are configured to: perform one or more radio measurements with respect to the first cell and determine the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the first cell (see page 31, para [0118] wherein the UE using existing detected neighbor cells/first_cell and measurements to evaluate CE mode cell re-selection candidate, is mentioned & if a candidate cell/first_cell RSRP exceeding the Threshx CE_P threshold, WTRU re-selecting to that cell and considering it to be camped on that cell in CE mode, is mentioned and also see paragraph  [0106]). 
	Regarding claim 25, TAMAKI et al. further teach the node of claim 17, wherein to obtain the information on the coverage enhancement level of the node with respect to the first cell, the one or more processors are configured to: perform one or more radio measurements with respect to the serving cell of the node (see page 31, para [0118] wherein WTRU receiving parameters like Threshx, CE_P from the serving cell, is mentioned and also, WTRU starting evaluations for CE mode cell re-selection/first_cell, is mentioned); and determine the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the serving cell (see paragraphs [0118] and [0106]). 
	Regarding claim 26, TAMAKI et al. further teach the node of claim 17, wherein to obtain the information on the coverage enhancement level of the node with respect to the first cell, the one or more processors are configured to: perform one or more radio measurements with respect to another neighbor cell (see para [0118] wherein WTRU starting evaluations for CE mode cell re-selection and using existing detected neighbor cells (which includes another neighbor cell) and measurements to evaluate CE mode cell re-selection candidate, is mentioned); and determine the coverage enhancement level of the node with respect to the first cell based on the one or more radio measurements performed with respect to the other neighbor cell (see paragraphs [0118] and [0115]). 
Regarding claim 27, TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to select the measurement procedure from the plurality of possible measurement procedures also based on the obtained information on the coverage enhancement level of the node with respect to the first cell (see paragraphs [0117] & [0119]). 
Regarding claim 30, TAMAKI et al. further teach the node of claim 17, wherein the one or more processors are configured to transmit information about the selected measurement procedure to another node (see paragraphs [0117] & [0118]). 
Regarding claim 33, TAMAKI et al., Wang et al. and YI et al. all together teach the method of Claim 1.
YI et al. further teach the method of Claim 1, comprising determining two or more operational modes supported by the node (see para [102] wherein the UE identifying in-band operation mode & stand-alone operation, is mentioned, also see para [0107] wherein data mapping being based on 15KHz when  both in-band and standalone operations are supported, is mentioned and also see para [0082]), wherein selecting the measurement procedure from the plurality of possible measurement procedures is further based on the determined two or more operational modes supported by the node (see Figures 10 & 11, para [0065] wherein smaller subcarrier spacing being used for stand-alone operation mode and larger subcarrier spacing being used for in-band operation mode, is mentioned, also see para [0067] wherein transmitting two copies of synchronization signals (which includes the measurement procedure) being used in one TTI in in-band operation mode, whereas one copy of synchronization signal (which includes the measurement procedure) being used in one TTI in stand-alone operation mode, is mentioned, see para [0082] wherein different frequencies/repetition levels being used in in-band operation mode and stand-alone operation mode, is mentioned and also see paragraphs [0100] & [0102]) (and the same motivation is maintained as in claim 1).
Regarding claim 34, TAMAKI et al., Wang et al. and YI et al. all together teach the node of Claim 17.
YI et al. further teach the node of Claim 17, wherein the one or more processors are configured to determine two or more operational modes supported by the node (see para [102] wherein the UE identifying in-band operation mode & stand-alone operation, is mentioned, also see para [0107] wherein data mapping being based on 15KHz when  both in-band and standalone operations are supported, is mentioned and also see para [0082]), and wherein the one or more processors are configured to select the measurement procedure from the plurality of possible measurement procedures further based on the determined two or more operational modes supported by the node (see Figures 10 & 11, para [0065] wherein smaller subcarrier spacing being used for stand-alone operation mode and larger subcarrier spacing being used for in-band operation mode, is mentioned, also see para [0067] wherein transmitting two copies of synchronization signals (which includes the measurement procedure) being used in one TTI in in-band operation mode, whereas one copy of synchronization signal (which includes the measurement procedure) being used in one TTI in stand-alone operation mode, is mentioned, see para [0082] wherein different frequencies/repetition levels being used in in-band operation mode and stand-alone operation mode, is mentioned and also see paragraphs [0100] & [0102]) (and the same motivation is maintained as in claim 17).
Regarding claim 35, TAMAKI et al., Wang et al. and YI et al. all together teach the node of Claim 1.
TAMAKI et al. further teach the method of Claim 1, wherein obtaining information related to the operational modes of the first cell comprises one or more of: obtaining historical data or statistics that relates a cell ID of the first cell and the operational modes supported by the first cell, receiving information from the serving cell of the node about the operational modes of the first cell, reading system information of the first cell, the system information indicating the operational mode of the first cell and estimating interference or interference statistics received from the first cell, wherein the estimated interference or interference statistics provide an indication of the operational modes of the first cell (see page 26, para [0099] wherein WTRU being indicated by the source eNB/serving_cell, e.g., in a measurement configuration, that certain neighboring cells/first_cell, which may be identified with a physical cell ID (PCI) supporting CE mode operation, is mentioned, and also the WTRU including in the measurement report for the indicated neighboring cell/first_cell, CE mode and/or level, e.g., along with RSRP/RSRQ measurements & the measurement report being periodic and/or event triggered, is mentioned).
Response to Arguments
7.	Applicant's arguments filed on 09/14/2022 w.r.t. amended independent claims 1 and 17 are moot under the new ground(s) of rejection made in view of Wang et al. (US Pub. No: 2016/0337931 A1) as presented in the current office action.
8.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHOI et al. (For. Pub. No: WO 2011/010863 A3) disclose mechanisms for transmitting channel state information in a wireless communication system.
	Huawei, HiSilicon (“Idle Mode Mobility”, 3GPP TSG-RAN WG2 #92, R2-156762, dated Nov, 2015) disclose NB-IOT idle mode procedure and redirection in wireless communication system.
	BEALE et al. (US Pub. No: 2018/0376484 A1) disclose mechanisms for infrastructure equipment and methods of communicating for supporting narrow band (NB)-IoT devices using LTE or 4G technology in the wireless communication system.
	Yi et al. (US Pub. No: 2018/0270008 A1) disclose a method and apparatus for performing a cell search in a wireless communication system.
	Kazmi et al. (US Pub. No: 2014/0133428 A1) disclose a method in a network node for adapting a Secondary cell, SCell, command to a user equipment in a wireless communication system.
	SIOMINA et al. (US Pub. No: 2014/0098690 A1) disclose systems, methods, and apparatuses for requesting parallel uplink wireless signal measurements (UL measurements) in a wireless communication system.
	Callender et al. (US Pub. No: 2015/0327054 A1) disclose systems and methods relating to reconfiguration of a Carrier Aggregation (CA) enabled wireless device using a measurement gap in a wireless communication system.
	Tang et al. (US Pub. No: 2015/0245235 A1) disclose technology for configuring measurement gap patterns in a wireless communication system.
	CHEN et al. (US Pub. No: 2015/0215874 A1) disclose techniques for controlling transmission power in shared radio frequency spectrum.
	Kwon et al. (US Pub. No: 2011/0128916 A1) disclose a method in which a mobile station communicates with any desired node in a wireless communications system.
	Sun et al. (US Pub. No: 2018/0212698 A1) disclose methods for decoding DL PHY channels in a narrow band wireless system.
	LIU et al. (US Pub. No: 2018/0255523 A1) disclose a method and an apparatus for obtaining an uplink-downlink carrier frequency spacing in a wireless communication system.
	Behravan et al. (US Pub. No: 2014/0092761 A1) disclose methods that are more particularly relating to user equipments that are capable of in device coexistence in a wireless communication system.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any response to this office action should be faxed to (571) 273-8300 or mailed To:
		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Thu 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on 571-272-3144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477    
	12/11/2022

/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477